DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathew et al US 2010/0315570 in view of Latella et al US 2013/000299 and further in view of Mathew II et al US 2012/0105400.
	Regarding claim 1, Mathew teaches an electronic device, comprising: a display layer (fig. 8 70) comprising first and second regions (see fig. 8 of display circuitry (76)); a color filter layer (76) overlapping the display layer ;  a display cover layer (86) that overlaps the display layer and color filter layer; a notch (100) in the display layer interposed between the first and the second regions of display circuitry; a first electrical component (102) in the notch that emits first signals through the display cover layer;  Mathew does not explicitly teach a second electrical component in the notch that receives second signals through the display cover layer does disclose the first electrical component can be a variety of sensors or emitters (see [0008]).  Latella teaches infrared transceivers are a common electrical component integrated into similar displays which would comprise a emission component and a sensor component to collect information ([0026]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Mathew in view of Latella to collect additional information.
	Mathew and Latella also omit a notch extends into the display layer without extending into the color filter layer.  Mathew II teaches a notch  (fig. 10 134) that extends into a display layer without extending into the color filter (60) layer as a matter of design choice (fig. 11/12 shows  a configuration similar to Mathew).  Therefore, it would have been obvious to one ordinary skill in the art to apply  a notch that extends into a display layer without extending into the color filter layer as a matter of obvious design choice.
	Regarding claim 2, when the electrical component is implemented as an infrared transceiver as taught by Latella this would meet he limitation of the first component comprises an infrared light emitter and the second component comprises an infrared light sensor.
	Regarding claim 3, Latella teaches a sensor package that can include a third electrical component in the notch, wherein the third electrical component receives third signals through the display cover layer that are different from the first and second signals  (GPS, light detecting sensor etc [0026]).
	Regarding claim 4, Mathew teaches the component comprises a microphone [0008].  Latella teaches a package of sensors that can detect a multitude a sensors therefore the addition of a microphone as a third sensor is considered obvious.
	Regarding claim 5,  teaches the display comprises organic light-emitting diode pixels [0029].
	Regarding claim  6, Mathew teaches the display layer forms an active area (fig. 1 14)  of the display that is bordered by an inactive area  (fig. 5 90 [0090]) of the display.
 	Regarding claim 7, Mathew teaches notch (fig. 8 100) is bordered by at least one straight edge (98) of the display layer.
	Regarding claim 8, Latella teaches a sensor package which can include a third electrical component in the notch, wherein the additional electrical component is selected from the group consisting of: an ambient light sensor, a proximity sensor, an audio component, and a camera [0026].
	 Claims 9-11 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Mathew II US 2012/0105400 in view of Asano WO2012/090309 (US 2013/0258066 is relied upon as a translation).
Regarding claim 9, Mathew II teaches an electronic device comprising: a display having first and second regions of the display circuitry (fig. 10 52 TFT left and right sections) and a first opening (134) that separates first region of the display circuitry from the second region of display circuitry a first sensor (126/118 fig. 10-12) in the first opening wherein the first sensor is interposed between first and second regions of the display circuitry.  Mathew II does not teach a second opening in the display and a second sensor in the second opening.  Mathew II does teach the first opening is used for a camera (22).  Asano teaches a display with multiple cameras (62, 61 fig. 1) integrated for formation of a stereoscopic images.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a second opening and second sensor in the opening for capturing stereoscopic images.
Regarding claim 10, Mathew II teaches the display comprises a display layer that completely surrounds the first sensor (fig. 2 and 10-12).  Mathew II as modified by Asano would teach the display layer also surrounding the second sensor (see claim 9 rejection).
Regarding claim 11, Mathew II as modified by Asano teach the first and second sensors comprise image sensors.
Regarding claim 13, Mathew teaches the display has an active area (fig. 2 inside 28D) and an inactive area (outside 28D), wherein the opening is located in the inactive area a display cover (fig. 570) layer that overlaps the active area and inactive area [0065].
Regarding claim 14, Mathew II teaches an opaque masking layer (fig. 2 28I) in the inactive area [0044].
Regarding claim 15, Mathew II teaches a display can comprise an organic light-emitting diode display [0054].

Claim 16 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Mathew II in view of Asano and further in view of Mathew et al US 2010/0315570.
	Regarding claim 16, Mathew II does not explicitly teach a speaker can be formed in the notch.  However Mathew teaches a an opening with a speaker formed in the notch [0055].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Asano in view of Mathew to form further integrate a speaker into the notch.

Claims 17-20 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Shiau US 2012/0069241 A1 in view in view of Mathew et al US 20100315570 and further in view of Mathew II US 20120105400.
Regarding claim 17, Shiau teaches a electronic device, comprising: a display layer (fig. 4 302a) having a recess, wherein the recess is bordered by first (left straight edge), second (left straight edge), and third edge (round portion) portions of the display layer; a camera (404 image capture device) in the recess;, wherein the camera is interposed between the first and second edge portions.  Shiau does not explicitly teach and an audio component in the recess, and the audio component also between the first and second edge portions.  However Mathew teaches a notch with an audio component such as a microphone formed in a notch [0056] to capture audio.  It would have been obvious to one of ordinary skill in the art at the time of invention to also form a microphone in the notch to capture video with audio to allow for capture of audio as well as video.
Shiau and Mathew do no teach a display cover layer overlapping the display layer and recess.  However Mathew II discloses a cover glass can be used to protect the polarizer [0080].  Mathew II does not show a specific embodiment with a cover glass however does show an implementation in the prior art having a cover glass that presumably would cover the display layer and recess (see fig. 6 CG).  Therefore, it would have been obvious to modify Shiau and Mathew in view of Mathew II to further protect the polarizer layer.
Regarding claim 18-20, Shiau and Mathew do not explicitly teach the the third edge portion is straight.  However the exact shape of the notch is considered a design choice based on overall desired aesthetic and the shape of the components designed to fit in the notch and modifying its shape to have a third straight edge is considered a matter of obvious design choice.  Likewise orientation of the notch such that display layer extends along a longitudinal axis and the third edge portion is perpendicular to the longitudinal axis or wherein the first and second edge portions each have a first length and wherein the third edge portion has a second length that is greater than the first length would also be considered matters of obvious design choice as these kinds of design choice also dictate the ultimate aesthetic of the device and what components can fit in side the notch.  Also see MPEP 2144.04 citations below: 
B.    Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871